 


 HR 2468 ENR: School-Based Allergies and Asthma Management Program Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 2468 
 
AN ACT 
To amend the Public Health Service Act to increase the preference given, in awarding certain allergies and asthma-related grants, to States that require certain public schools to have allergies and asthma management programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the School-Based Allergies and Asthma Management Program Act. 2.Additional preference to certain States that require certain public schools to have allergies and asthma management programsSection 399L(d) of the Public Health Service Act (42 U.S.C. 280g(d)) is amended— 
(1)in paragraph (1)(F)— (A)by redesignating clauses (i), (ii), and (iii) as subclauses (I), (II), and (III), respectively, and moving each of such subclauses (as so redesignated) 2 ems to the right; 
(B)by striking epinephrine.—In determining and inserting  epinephrine or school comprehensive allergies and asthma management program.— 
(i)In generalIn determining; (C)by striking in the State— and inserting  
in the State satisfy the criteria described in clause (ii) or clause (iii). (ii)Criteria for school personnel administration of epinephrineFor purposes of clause (i), the criteria described in this clause, with respect to each public elementary school and secondary school in the State, are that each such school—; and 
(D)by adding at the end the following new clause:  (iii)Criteria for school comprehensive allergies and asthma management programFor purposes of clause (i), the criteria described in this clause, with respect to each public elementary school and secondary school in the State, are that each such school— 
(I)has in place a plan for having on the premises of the school during all operating hours of the school a school nurse or one or more other individuals who are designated by the principal (or other appropriate administrative staff) of the school to direct and apply the program described in subclause (II) on a voluntary basis outside their scope of employment; and (II)has in place, under the direction of a school nurse or other individual designated under subclause (I), a comprehensive school-based allergies and asthma management program that includes— 
(aa)a method to identify all students of such school with a diagnosis of allergies and asthma; (bb)an individual student allergies and asthma action plan for each student of such school with a diagnosis of allergies and asthma; 
(cc)allergies and asthma education for school staff who are directly responsible for students who have been identified as having allergies or asthma, such as education regarding basics, management, trigger management, and comprehensive emergency responses with respect to allergies and asthma; (dd)efforts to reduce the presence of environmental triggers of allergies and asthma; and 
(ee)a system to support students with a diagnosis of allergies or asthma through coordination with family members of such students, primary care providers of such students, primary asthma or allergy care providers of such students, and others as necessary.; and (2)in paragraph (3)(E)— 
(A)in the matter preceding clause (i), by inserting , such as the school nurse after individual; and (B)in clause (i), by inserting school nurse or before principal. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
